Exhibit 10.17

VEONEER, INC.

2018 STOCK INCENTIVE PLAN

1.    Purpose. The purpose of the Veoneer, Inc. 2018 Stock Incentive Plan (the
“Plan”) is to promote the long term financial interests and growth of Veoneer,
Inc. (the “Company”) by (a) attracting and retaining executive personnel,
(b) motivating executive personnel by means of growth-related incentives,
(c) providing incentive compensation opportunities that are competitive with
those of other major corporations; and (d) furthering the identity of interests
of participants with those of the stockholders of the Company. In addition, the
Plan permits grants of awards in adjustment of, substitution for or conversion
of awards relating to the ordinary shares of Autoliv, Inc. and any successor
thereto (“Former Parent”) immediately prior to the spin-off of the Company by
Former Parent (the “Spinoff”), in accordance with the terms of an Employee
Matters Agreement into which Former Parent and the Company enter in connection
with the Spinoff (the “Employee Matters Agreement”).

2.    Definitions. The following definitions are applicable to the Plan:

“Adjusted Award” means an Award that is issued under the Plan in accordance with
the terms of the Employee Matters Agreement in adjustment of, substitution for
or conversion of an option, time-based restricted stock unit or
performance-based restricted stock unit award (or other Former Parent award
outstanding at the time of the Spinoff) that was granted under a Former Parent
Plan. Notwithstanding anything in the Plan to the contrary, subject to the Award
Agreements for the Adjusted Awards, the Adjusted Awards will reflect
substantially the original terms of the awards being so adjusted or converted,
and they need not comply with other specific terms of the Plan.

“Award Agreement” means a written document, in such form as the Committee (as
defined below) prescribes from time to time, setting forth the terms and
conditions of an award. Award Agreements may be in the form of individual award
agreements or certificates or a program document describing the terms and
provisions of an award or series of awards under the Plan. The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements,
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant (as defined below). With respect
to Adjusted Awards, the term also includes any writing or memorandum or summary
of terms that may be specified by the Former Parent Committee, together with any
evidence of award under any Former Parent Plan that may be referred to therein.

“Affiliate” means any entity in which the Company has a direct or indirect
equity interest which is so designated by the Committee.

“Code” means that the Internal Revenue Code of 1986, as amended, and any
successor statute.

“Committee” means a committee of two or more directors of the Company who are
“Non-Employee Directors” as such term is used in Rule 16b-3.

“Common Stock” means the common stock, $1 par value, of the Company or such
other securities as may be substituted therefor pursuant to paragraph 5(c).

“Distribution Date” means the effective date of the distribution in connection
with the Spinoff.

“Effective Date” means the Distribution Date.

“Exchange” means any national securities exchange on which the Common Stock may
from time to time be listed or traded.

 

--------------------------------------------------------------------------------

 

The “Fair Market Value” of the Common Stock on any date, means the
“Closing Market Price.”  The “Closing Market Price” means the price at which the
Company’s security was last sold in the principal United States market for such
security as of the date for which the closing market price is determined. If the
Common Stock is listed on a U.S. securities exchange, the Closing Market Price
will be the closing sales price on such exchange or over such system on such
date or, in the absence of reported sales on such date, the closing sales price
on the immediately preceding date on which sales were reported, or (ii) if the
Common Stock is not listed on a securities exchange, the last sale price as
quoted by the applicable interdealer quotation system for such date, provided
that if the Common Stock is not quoted on such interdealer quotation system or
it is determined that the fair market value is not properly reflected by such
quotations, Fair Market Value will be determined by such other method as the
Committee determines in good faith to be reasonable and in compliance with
Section 409A of the Code.

“Former Parent Committee” means the Leadership Development and Compensation
Committee of the Board of Directors of Former Parent.

“Former Parent Plan” means the Autoliv, Inc. Amended and Restated 1997 Stock
Incentive Plan, as amended, or any similar or predecessor plan sponsored by
Former Parent or any of its subsidiaries, as applicable, under which any awards
remain outstanding as of the date immediately prior to the Distribution Date.

“Participant” means (i) any employee, non-employee director or consultant of the
Company or an Affiliate selected by the Committee and granted an award under the
Plan, and (ii) holders of Adjusted Awards.

“Rule 16b-3” means such rule adopted under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or any successor rule.

3.    Limitation on Aggregate Shares. The number of shares of Common Stock with
respect to which awards may be granted under the Plan and which may be issued
upon the exercise or payment thereof shall not exceed, in the aggregate, a
number of shares equal to 3,000,000, all of which may be granted as incentive
stock options (“ISOs”) within the meaning of Section 422 of the Code or any
successor provision, plus 1,957,388 shares of Common Stock subject to Adjusted
Awards; provided, however, that to the extent any awards expire unexercised or
unpaid or are cancelled, terminated or forfeited in any manner without the
issuance of shares of Common Stock thereunder, such shares shall again be
available under the Plan. Such shares of Common Stock may be either authorized
and unissued shares, treasury shares, or a combination thereof, as the Committee
shall determine.

4.    Awards. The Committee may grant to Participants, in accordance with this
paragraph 4 and the other provisions of the Plan, stock options, stock
appreciation rights (“SARs”), restricted stock, restricted stock units (“RSUs”),
deferred stock units (“DSUs”) and other cash-based or stock-based awards.

(a)    Options.

(i)    Options granted under the Plan may be ISOs within the meaning of
Section 422 of the Code or any successor provision, or in such other form,
consistent with the Plan, as the Committee may determine.

- 2 -

--------------------------------------------------------------------------------

 

(ii)    The option price per share of Common Stock shall be fixed by the
Committee at not less than 100% of the Fair Market Value of a share of Common
Stock on the date of grant (except in the case of Adjusted Awards).

(iii)    Options shall be exercisable at such time or times as the Committee
shall determine at or subsequent to grant.

(iv)    Options shall be exercised in whole or in part by written notice to the
Company (to the attention of the Corporate Secretary) and payment in full of the
option price. Payment of the option price may be made, at the discretion of the
optionee, and to the extent permitted by the Committee, (A) in cash (including
check, bank draft, or money order), (B) in Common Stock (valued at the Fair
Market Value thereof on the date of exercise), (C) by a combination of cash and
Common Stock or (D) with any other consideration.

(v)    Except as otherwise provided in paragraph 5(c), the option price of an
option may not be reduced, directly or indirectly by cancellation and regrant or
otherwise, without the prior approval of the stockholders of the Company.

(vi)    Notwithstanding anything in this Plan or any Award Agreement, no option
shall provide for dividend equivalents or have any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the option.

(vii)    No option granted under the Plan shall be exercisable for more than ten
(10) years from the date of grant.

(b)    SARs.

(i)    An SAR shall entitle its holder to receive from the Company, at the time
of exercise of such right, an amount equal to the excess of the Fair Market
Value (at the date of exercise) of a share of Common Stock over a specified
price fixed by the Committee (“Base Price”) multiplied by the number of shares
as to which the holder is exercising the SAR. The amount payable may be paid by
the Company in Common Stock (valued at its Fair Market Value on the date of
exercise), cash or a combination thereof, as the Committee may determine, which
determination shall be made after considering any preference expressed by the
holder.

(ii)    An SAR shall be exercised by written notice to the Company (to the
attention of the Corporate Secretary) at any time prior to its stated
expiration.

(iii)    An SAR shall have a Base Price that is not less than the Fair Market
Value of a share of Common Stock as of the date of grant.

(iv)    Except as otherwise provided in paragraph 5(c), the Base Price of a SAR
may not be reduced, directly or indirectly by cancellation and regrant or
otherwise, without the prior approval of the stockholders of the Company.

(v)    Notwithstanding anything in this Plan or any Award Agreement, no SAR
shall provide for dividend equivalents or have any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the SAR.

(vi)    No SAR shall be exercisable for more than ten (10) years from the date
of grant.

- 3 -

--------------------------------------------------------------------------------

 

(c)    Restricted Stock; Restricted Stock Units; Deferred Stock Units.

(i)    The Committee is authorized to make awards of restricted stock,
restricted stock units (“RSUs”) or deferred stock units (“DSUs”) to Participants
in such amounts and subject to such terms and conditions as may be selected by
the Committee. An award of restricted stock, RSUs or DSUs shall be evidenced by
an Award Agreement setting forth the terms, conditions, and restrictions
applicable to the award.

(ii)    There shall be established for each restricted stock and RSU award a
restriction period (the “restriction period”) of such length as shall be
determined by the Committee. Shares of restricted stock or RSUs may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as hereinafter
provided, during the restriction period. Awards of restricted stock, RSUs or
DSUs shall be subject to such other restrictions on transferability and other
restrictions as the Committee may impose (including, without limitation,
limitations on the right to vote restricted stock or the right to receive
dividends on the restricted stock). These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Committee
determines at the time of the grant of the award or thereafter. Except for such
restrictions on transfer and such other restrictions as the Committee may
impose, the Participant shall have all the rights of a holder of Common Stock as
to such restricted stock and the Participant shall have none of the rights of a
stockholder with respect to RSUs or DSUs until such time as shares of stock are
paid in settlement of the RSUs or DSUs. The Committee, in its sole discretion,
may permit or require the payment of cash dividends or dividend equivalents on
restricted stock, RSUs or DSUs to be deferred and, if the Committee so
determines, reinvested in additional restricted stock RSUs or DSUs or otherwise
invested. Unless otherwise provided in the applicable Award Agreement, any
dividends or dividend equivalents paid on restricted stock, RSUs or DSUs will be
paid or distributed to the holder no later than the end of the calendar year in
which the dividends are paid to stockholders or, if later, the 15th day of the
third month following the date the dividends are paid to stockholders.

(iii)    Shares of restricted stock shall be delivered to the Participant at the
time of grant either by book-entry registration or by delivering to the
Participant, or a custodian or escrow agent (including, without limitation, the
Company or one or more of its employees) designated by the Committee, a stock
certificate or certificates registered in the name of the Participant. If
physical certificates representing shares of restricted stock are registered in
the name of the Participant, such certificates must bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
restricted stock, shall be registered in the name of the Participant and
deposited, together with a stock power endorsed in blank, with the Company. At
the expiration of the restriction period, the Company shall redeliver to the
Participant (or the Participant’s legal representative or designated
beneficiary) the certificates deposited pursuant to this paragraph.

(iv)    Except as provided by the Committee at the time of grant or otherwise,
upon a termination of employment of the Participant for any reason during the
applicable restriction period or upon failure to satisfy a performance goal
during the applicable restriction period, all shares of restricted stock or RSUs
still subject to restriction shall be forfeited by the Participant.

- 4 -

--------------------------------------------------------------------------------

 

(d)    Other Awards. The Committee is authorized, subject to limitations under
applicable law, to grant to Participants such other awards that are payable in,
valued in whole or in part by reference to, or otherwise based on or related to
the Common Stock, as deemed by the Committee to be consistent with the purposes
of the Plan, including without limitation shares of Common Stock awarded purely
as a “bonus” and not subject to any restrictions or conditions; convertible or
exchangeable debt securities; other rights convertible or exchangeable into
shares of Common Stock, and awards valued by reference to the value of
securities of or the performance of the Company. Such awards may be payable in
Common Stock, cash or both, and shall be subject to such restrictions and
conditions, as the Committee shall determine.

(e)    Performance Conditions on Awards.

(i)    The Committee is authorized to grant any award under this Plan, including
cash-based awards, with performance-based vesting criteria, on such terms and
conditions as may be selected by the Committee.  The Committee may establish
performance goals for such awards which may be based on any criteria selected by
the Committee, including but not limited to the criteria listed in subsection
(ii) hereof.  In addition, the Committee shall, if applicable, determine a
performance period and performance goals to be achieved during the performance
period, subject to such later revisions as the Committee shall deem appropriate
to reflect significant unforeseen events such as changes in laws, regulations or
accounting practices, unusual or non-recurring items or occurrences. Following
the conclusion of each performance period, the Committee shall determine the
extent to which performance goals have been attained or a degree of achievement
between maximum and minimum levels during the performance period in order to
evaluate the level of payment to be made, if any.

(ii)    The Committee may establish performance goals for performance-based
awards based on any performance criteria it selects, including but not limited
to any of the following criteria, which may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of an Affiliate or a division, region, department or function within the Company
or an Affiliate:

 

•

Revenue

 

•

Sales

 

•

Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)

 

•

Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)

 

•

Net income (before or after taxes, operating income or other income measures)

 

•

Cash (cash flow, cash generation or other cash measures)

 

•

Stock price or performance

 

•

Total stockholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)

 

•

Economic value added (and other value creation measures)

- 5 -

--------------------------------------------------------------------------------

 

 

•

Return measures (including, but not limited to, return on assets, capital,
equity, investments or sales, and cash flow return on assets, capital, equity,
or sales);

 

•

Market share

 

•

Improvements in capital structure (including, but not limited to, debt to equity
ratio and debt to total assets ratio)

 

•

Expenses (expense management, expense ratio, expense efficiency ratios or other
expense measures)

 

•

Business expansion or consolidation (acquisitions and divestitures)

 

•

Internal rate of return or increase in net present value

 

•

Working capital targets relating to inventory and/or accounts receivable

 

•

Safety standards

 

•

Productivity measures

 

•

Cost reduction measures

 

•

Strategic plan development and implementation.

Performance goals with respect to the foregoing performance criteria may be
specified in absolute terms, in percentages, or in terms of growth from period
to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate. The Committee may
determine that any member of a comparable group or an index that disappears
during a measurement period shall be disregarded for the entire measurement
period. Performance goals need not be based upon an increase or positive result
under a business criterion and could include, for example, the maintenance of
the status quo or the limitation of economic losses (measured, in each case, by
reference to a specific business criterion).

(B)    The Committee may provide in any performance-based award that any
evaluation of performance shall exclude or otherwise objectively adjust for any
specified event that occurs during a performance period, including by way of
example but without limitation the following: (a) asset write-downs or
impairment charges; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles or other laws or provisions
affecting reported results; (d) accruals for reorganization and restructuring
programs; (e) unusual or infrequently occurring items as described in Accounting
Standards Codification Topic 225-20 (or any successor pronouncements thereto)
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year; (f) any other specific, unusual or nonrecurring events,
or objectively determinable category thereof, including discontinued
operations  or changes in the Company’s fiscal year; (g) acquisitions or
divestitures; and (h) foreign exchange gains and losses.

(C)    Any payment of a performance-based award shall be conditioned on the
written certification of the Committee in each case that the performance goals
and any other material conditions were satisfied.

- 6 -

--------------------------------------------------------------------------------

 

(e)    Deferrals. The Committee may allow a Participant may elect to defer all
or a portion of any award (other than an option or SAR) in accordance with
procedures established by the Committee and in compliance with Section 409A of
the Code, if applicable. Deferred amounts will be subject to such terms and
conditions and shall accrue such yield thereon (which may be measured by the
Fair Market Value of the Common Stock and dividends thereon) as the Committee
may determine. Payment of deferred amounts may be in cash, Common Stock or a
combination thereof, as the Committee may determine. Deferred amounts shall be
considered an award under the Plan. The Committee may establish a trust to hold
deferred amounts or any portion thereof for the benefit of Participants.
Notwithstanding anything in this Plan, no option or SAR granted under this Plan
shall have any feature for the deferral of compensation other than the deferral
of recognition of income until the exercise or disposition of the option or SAR.

(f)    Foreign Alternatives. Without amending and notwithstanding the other
provisions of the Plan, in the case of any award to be held by any Participant
who is employed outside the United States or who is a foreign national the
Committee may specify that such award shall be made on such terms and conditions
different from those specified in the Plan, as may, in the judgment of the
Committee, be necessary or desirable to further the purposes of the Plan.

5.    Miscellaneous Provisions.

(a)    Administration. The Plan shall be administered by the Committee. Subject
to the limitations of the Plan, the Committee shall have the sole and complete
authority: (i) to select Participants in the Plan, (ii) to make awards in such
forms and amounts as it shall determine, (iii) to impose such limitations,
restrictions and conditions upon such awards as it shall deem appropriate,
(iv) to interpret the Plan and to adopt, amend and rescind administrative
guidelines and other rules and regulations relating to the Plan, (v) to correct
any defect or omission or to reconcile any inconsistency in the Plan or in any
award granted hereunder and (vi) to make all other determinations and to take
all other actions necessary or advisable for the implementation and
administration of the Plan. The Committee’s determinations on matters within its
authority shall be conclusive and binding upon the Company and all other
persons. All expenses associated with the Plan shall be borne by the Company,
subject to such allocation to its Affiliates and operating units as it deems
appropriate. The Committee may delegate any of its authority under clauses (i),
(ii) or (iii) above to such persons as it deems appropriate; provided, however,
that such delegation may not be made with respect to the grant of awards to
eligible Participants who are subject to Section 16(a) of the Exchange Act as of
the date of grant of an award. The acts of such delegates shall be treated
hereunder as acts of the Committee and such delegates shall report regularly to
the Committee regarding the delegated duties and responsibilities and any awards
so granted.

(b)    Non-Transferability. Except as may otherwise be determined by the
Committee and subject to provisions of paragraph 5(f), (i) no award under the
Plan, and no interest therein, shall be transferable by the Participant
otherwise than by will or the laws of descent and distribution, and (ii) all
awards shall be exercisable or received during the Participant’s lifetime only
by the Participant or the Participant’s legal representative. Any purported
transfer contrary to this provision will nullify the award.

(c)    Adjustments Upon Certain Changes. In the event of a reorganization,
recapitalization, spinoff, stock dividend or stock split, or combination or
other increase or reduction in the number of issued shares of Common Stock, the
Board of Directors or the Committee shall, in order to prevent the dilution or
enlargement of rights under awards, make such adjustments in the number and type
of shares authorized by the Plan, the number and type of shares covered by, or
with respect to which payments are measured under, outstanding awards and the
exercise prices specified therein as may be determined to be appropriate and
equitable.

- 7 -

--------------------------------------------------------------------------------

 

The Committee may provide in the Award Agreement for adjustments to such award
in order to prevent the dilution or enlargement of rights thereunder or to
provide for acceleration of benefits thereunder in the event of a change in
control, merger, consolidation, reorganization, recapitalization, sale or
exchange of substantially all assets or dissolution of, or spinoff or similar
transaction by, the Company.

Notwithstanding any other provision of the Plan to the contrary, except as
otherwise provided in the Award Certificate or any special document governing an
Award, in the event of a Change in Control: (i) any SARs and options outstanding
as of the date such Change in Control is determined to have occurred and not
then exercisable and vested shall become fully exercisable and vested to the
full extent of the original grant; and (ii) the service-based restrictions
applicable to any restricted stock or stock unit shall lapse, and such award
shall become free of all restrictions and become fully vested and transferable
to the full extent of the original grant; and (iii) the target payout
opportunities attainable under all outstanding stock-settled performance-based
awards shall be deemed to have been fully earned as of the effective date of the
Change in Control based upon an assumed achievement of all relevant performance
goals at the “target” level and there shall be a prorata payout to Participants
within thirty (30) days following the effective date of the Change in Control
based upon the length of time within the performance period that has elapsed
prior to the Change in Control. The Committee may in its sole discretion
determine that, upon the occurrence of a Change in Control, that any
performance-based criteria with respect to any cash-settled performance-based
Awards held by a Participant shall be deemed to be wholly or partially satisfied
as of such date as the Committee may, in its sole discretion, declare, and the
Committee may discriminate among Participants and among Awards granted to a
Participant in exercising such discretion.

For purposes of the Plan, a “Change in Control” shall mean the happening of any
of the following events:

(i)    An acquisition after the Spinoff by any individual, entity or group (with
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (1) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); excluding, however, the following: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary of the Company or
(4) any acquisition of the Company by any corporation pursuant to a
reorganization, merger, consolidation or similar corporate transaction
(hereinafter referred to as a “Corporate Transaction”), if, pursuant to such
Corporate Transaction, the conditions described in clauses (1), (2) and (3) of
subparagraph (iii) below are satisfied; or

(ii)    A change in the composition of the Board of Directors after the Spinoff
such that the individuals who, as of the Effective Date the, constituted the
Board of Directors (such Board of Directors shall be hereinafter referred to as
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the Board of Directors; provided, however, for purposes of this subparagraph,
that any individual who becomes a member of the Board of Directors subsequent to
the Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board of Directors and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such

- 8 -

--------------------------------------------------------------------------------

 

terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors shall not be so considered
as a member of the Incumbent Board; or

(iii)    The consummation of a Corporate Transaction after the Spinoff;
excluding, however, such a Corporate Transaction pursuant to which (1) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction beneficially
own, directly or indirectly, more than 60% of, respectively, the outstanding
shares of common stock of the corporation resulting from such Corporate
Transaction and the combined voting power of the outstanding voting securities
of such corporation entitled to vote generally in the electron of directors, in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (other than the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Corporate Transaction or any Person beneficially
owning, immediately prior to such Corporate Transaction, directly or indirectly,
20% or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of, respectively the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (3) individuals who were members of
the Incumbent Board constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

(iv)    The consummation after the Spinoff of (1) a complete liquidation or
dissolution of the Company or (2) the sale or other disposition of all or
substantially all of the assets of the Company; excluding, however, such a sale
or other disposition to a corporation, with respect to which immediately
following such sale or other disposition, (A) more than 60% of, respectively,
the outstanding shares of common stock of such corporation and the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors is beneficially owned, directly,
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (other than the Company and any employee benefit plan (or related
trust) of the Company or such corporation and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of, respectively, the outstanding shares of common stock of such
corporation and the combined voting power of the outstanding securities of such
corporation entitled to vote generally in the election of directors and
(c) individuals who were members of the Incumbent Board constitute at least a
majority of the members of the board of directors of such corporation.

- 9 -

--------------------------------------------------------------------------------

 

(d)    Tax Withholding. The Committee shall have the power to withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
any withholding or other tax due with respect to any amount payable and/or
shares issuable under the Plan, and the Committee may defer such payment or
issuance unless indemnified to its satisfaction. Unless otherwise determined by
the Committee at the time the Award is granted or thereafter, a Participant may
make an irrevocable election to have shares of Common Stock otherwise issuable
under an award withheld, tender back to the Company shares of common stock
received pursuant to an award or deliver to the Company previously-acquired
shares of Common Stock, in each case, having a Fair Market Value on the date of
withholding equal to the amount required to be withheld in accordance with
applicable tax requirements (up to the maximum individual statutory rate in the
applicable jurisdiction as may be permitted under then-current accounting
principles to qualify for equity classification), in accordance with such
procedures as the Committee establishes. Such election must be made by a
Participant prior to the date on which the relevant tax obligation arises. The
Committee may disapprove of any election and may limit, suspend or terminate the
right to make such elections.

(e)    Listing and Legal Compliance. The Committee may suspend the exercise or
payment of any award so long as it determines that securities exchange listing
or registration or qualification under any securities laws is required in
connection therewith and has not been completed on terms acceptable to the
Committee.

(f)    Beneficiary Designation. Subject to paragraph 5(b), Participants may
name, from time to time, beneficiaries (who may be named contingently or
successively) to whom benefits under the Plan are to be paid in the event of
their death before they receive any or all of such benefit. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
participant in writing with the Committee during the participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

(g)    Rights of Participants. Nothing in the Plan shall interfere with or limit
in any way the right of the Company to terminate any Participant’s employment at
any time, nor confer upon any Participant any right to continue in the employ of
the Company for any period of time or to continue his or her present or any
other rate of compensation. No employee shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.

(h)    Amendment, Suspension and Termination of Plan. The Board of Directors or
the Committee may suspend or terminate the Plan or any portion thereof at any
time and may amend it from time to time in such respects as the Board of
Directors or the Committee may deem advisable. No such amendment, suspension or
termination shall impair the rights of Participants under outstanding awards
without the consent of the Participants affected thereby.

The Committee may amend or modify any award in any manner to the extent that the
Committee would have had the authority under the Plan to initially grant such
award. No such amendment or modification shall impair the rights of any
Participant under any award without the consent of such Participant.

(i)    Code Section 409A

(1)    Application. The provisions of this Section 5(i) shall apply only with
respect to participants who are subject to the provisions of Section 409A of the
Code.

- 10 -

--------------------------------------------------------------------------------

 

(2)    General. It is intended that the payments and benefits provided under the
Plan and any award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and any Award
Agreement shall be construed in a manner that effects such intent. Nevertheless,
the tax treatment of the benefits provided under the Plan or any award is not
warranted or guaranteed. Neither the Company, its Affiliates nor their
respective directors, officers, employees or advisers (other than in his or her
capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any award.

(3)    Definitional Restrictions. Notwithstanding anything in the Plan or any
Award Agreement to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable, or a different form of
payment (e.g., lump sum or installments) would be effected, under the Plan or by
reason of the occurrence of a Change in Control or separation from service, such
amount or benefit will not be payable or distributable to the Participant,
and/or such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control or
separation from service meet any description or definition of “change in control
event” or “separation from service”, as the case may be, in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any award upon a Change in Control or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, such payment or distribution shall be made on the next
earliest payment or distribution date or event specified in the award that is
permissible under Section 409A. If this provision prevents the application of a
different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.

(4)    Allocation among Possible Exemptions. If any one or more awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee) shall determine which awards or
portions thereof will be subject to such exemptions.

(5)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Agreement to the contrary, if any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable under this Plan or any
Award Agreement by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

(i)    the amount of such non-exempt deferred compensation that would otherwise
be payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”); and

(ii)    the normal payment or distribution schedule for any remaining payments
or distributions will resume at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such

- 11 -

--------------------------------------------------------------------------------

 

final regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board or any committee of the Board, which
shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Plan.

(6)    Grants to Employees of Affiliates. Eligible Participants who are service
providers to an Affiliate may be granted options or SARs under this Plan only if
the Affiliate qualifies as an “eligible issuer of service recipient stock”
within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under
Code Section 409A.

(7)    Anti-Dilution Adjustments. Notwithstanding any anti-dilution provision in
the Plan, the Committee shall not make any adjustments to outstanding options or
SARs that would constitute a modification or substitution of the stock right
under Treas. Reg. Sections 1.409A-1(b)(5)(v) that would be treated as the grant
of a new stock right or change in the form of payment for purposes of Code
Section 409A.

**********

 

 

- 12 -

--------------------------------------------------------------------------------

 

The foregoing is hereby acknowledged as being the Veoneer, Inc. 2018 Stock
Incentive Plan as adopted by the Board on June 1, 2018, and by the Company’s
sole stockholder on June 1, 2018.

 

VEONEER, INC.

 

 

 

By:

 

/s/ Lars Sjöbring

Name:

 

Lars Sjöbring

Title:

 

Executive Vice President, Legal Affairs, General Counsel and Secretary

 

 

 

 

 